 



Exhibit 10.3

 

ESCROW AGREEMENT

 

Escrow Agreement (the “Escrow Agreement”), dated as of the effective date (the
“Effective Date”) set forth on Schedule 1 hereto (“Schedule 1”), by and among
the corporation identified as the “Company” on Schedule 1 hereto (the
“Company”), the limited liability company identified as the “Depositor” on
Schedule 1 hereto (the “Depositor”), and Delaware Trust Company, as escrow agent
hereunder (the “Escrow Agent”).

 

WHEREAS, the Company seeks to complete a private placement offering (the
“Offering”) of a minimum of $2,000,000 in net proceeds (the “Minimum Amount”) up
to a maximum of $3,000,000 in net proceeds (the “Maximum Amount”) (subject to
increase of an additional $500,000 in net proceeds (the “Over-Allotment Option
Amount”) upon mutual agreement of the Company and Depositor) in principal amount
of the Company’s 12% Senior Secured Promissory Notes (the “Notes”), at a
purchase price of 100% (par) per Note (the “Purchase Price”), pursuant to the
terms of a Subscription Agreement between the Company and the subscribers(s) set
forth on the signature pages affixed thereto (the “Subscription Agreement”); and

 

WHEREAS, the Offering is being made on a reasonable best efforts basis until the
Maximum Amount or Maximum Amount plus the Over-Allotment Option Amount is
reached, pursuant to Section 4(a)(2) under the Securities Act of 1933, as
amended (the “Securities Act”) and/or Rule 506(b) of Regulation D (“Regulation
D”) and/or Regulation S (“Regulation S”) as promulgated by the U.S. Securities
and Exchange Commission (the “SEC”) thereunder; and

 

WHEREAS, Notes may be offered through July 22, 2016 (the “Initial Offering
Period”), which period may be extended for fifteen (15) days if agreed to by the
Company and the Depositor (this additional period and the Initial Offering
Period shall be referred to as the “Offering Period”); and

 

WHEREAS, the Minimum Amount of subscriptions for Notes is needed to complete the
initial closing under the Offering (the “Initial Closing”) and such Initial
Closing is also subject to the satisfaction of other closing conditions
(collectively, the “Initial Closing Conditions”); and

 

WHEREAS, after the Initial Closing, the Company and the Depositor may mutually
agree to continue the Offering until the Maximum Amount or Maximum Amount plus
the Over-Allotment Option Amount has been reached or the end of the Offering
Period, whichever is earlier, and subsequent closings (each, a “Subsequent
Closing”) may take place on an intermittent basis, as deemed practical by the
Company and the Depositor, conditioned on the receipt of acceptable
subscriptions (this requirement for the receipt of acceptable subscriptions,
together with certain other conditions to closing, are collectively referred to
as the “Subsequent Closing Conditions”); and

 

WHEREAS, the subscribers in the Offering (the “Subscribers”), in connection with
their intent to purchase Notes in the Offering, shall execute and deliver the
Subscription Agreement and certain related documents memorializing the
Subscribers’ agreements to purchase and the Company’s agreement to sell the
number of Notes set forth therein at the Purchase Price; and

 

 

 

 

WHEREAS, the parties hereto desire to provide for the safekeeping of the Escrow
Deposit (as defined below) until such time as the Escrow Deposit is released by
the Escrow Agent in accordance with the terms and conditions of this Agreement;
and

 

WHEREAS, the Escrow Agent has agreed to accept, hold, and disburse the Escrow
Deposit deposited with it and the earnings thereon in accordance with the terms
of this Escrow Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.          Appointment.  The Company and Depositor hereby appoint the Escrow
Agent as their escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.

 

2.          Escrow Fund.  On or before the Initial Closing, or on or before any
Subsequent Closing with respect to the Notes sold after the Initial Closing,
each Subscriber shall have delivered to the Escrow Agent the full Purchase Price
for the total number of Notes subscribed for by such Subscriber by check sent to
the Escrow Agent at its address set forth on Schedule 1 hereto, or by wire
transfer of immediately available funds pursuant to the wire transfer
instructions set forth on Schedule 2 hereto, to the account of the Escrow Agent
referenced on Schedule 2 hereto. All funds received from the Subscribers in
connection with the sale of the Notes in the Offering shall be deposited with
the Escrow Agent (the “Escrow Deposit”). The Escrow Agent shall hold the Escrow
Deposit and, subject to the terms and conditions hereof, shall invest and
reinvest the Escrow Deposit and the proceeds thereof (the “Escrow Fund”) as
directed in Section 3 hereto.

 

3.          Investment of Escrow Fund.  During the term of this Escrow
Agreement, the Escrow Fund shall be invested and reinvested by the Escrow Agent
in the investment indicated on Schedule 1 hereto, or such other investments as
shall be directed jointly in writing by the Company and the Depositor and as
shall be acceptable to the Escrow Agent. All investment orders involving U.S.
Treasury obligations, commercial paper and other direct investments may be
executed through broker-dealers selected by the Escrow Agent. Periodic
statements will be provided to the Company and the Depositor reflecting
transactions executed on behalf of the Escrow Fund. The Company and the
Depositor, upon written request, will receive a statement of transaction details
upon completion of any securities transaction in the Escrow Fund without any
additional cost. The Escrow Agent shall have the right to liquidate any
investments held in order to provide funds necessary to make required payments
under this Escrow Agreement. The Escrow Agent shall have no liability for any
loss sustained as a result of any investment in an investment indicated on
Schedule 1 hereto, or any investment made pursuant to the instructions of the
parties hereto or as a result of any liquidation of any investment prior to its
maturity or for the failure of the parties to give the Escrow Agent instructions
to invest or reinvest the Escrow Fund. The Escrow Agent may earn compensation in
the form of short-term interest (“float”) on items like uncashed distribution
checks (from the date issued until the date cashed), funds that the Escrow Agent
is directed not to invest, deposits awaiting investment direction or received
too late to be invested overnight in previously directed investments.

 

 2 

 

 

4.          Disposition and Termination.  The Depositor and the Company agree to
notify the Escrow Agent in writing of any valid revocations and the Initial
Closing date of the Offering. Additionally, subsequent to an Initial Closing,
the Depositor and the Company agree to notify the Escrow Agent in writing of
Subsequent Closing dates, if any, and of the termination of the Offering. Upon
receipt of such written notification(s), the following procedures will take
place:

 

(i)Release of Escrow Fund upon Initial Closing. Prior to the Initial Closing,
the Company and the Depositor shall deliver to the Escrow Agent joint written
instructions executed by a duly authorized executive officer of each of the
Company and the Depositor (“Instructions”), which Instructions shall provide the
day designated as the Initial Closing date, and shall specify the time and
payment instructions, including the address and tax identification number of
each payee, of the Escrow Fund, including with respect to placement fees that
may be disbursed to the Depositor or to any other placement agent or selected
dealer with respect to the Offering. Further, the Instructions shall include an
acknowledgement and agreement from the Company and the Depositor that as of the
Initial Closing date, the Initial Closing Conditions have been or will be fully
satisfied. The Escrow Agent shall, at the time and in accordance with the
payment instructions specified in the Instructions, deliver the Escrow Fund
(without interest).

 

(ii)Release of Escrow Fund upon a Subsequent Closing. Prior to a Subsequent
Closing, the Company and the Depositor shall deliver Instructions to the Escrow
Agent, which Instructions shall provide the day designated as the Subsequent
Closing date, and acknowledge and agree that as of the Subsequent Closing date
the Subsequent Closing Conditions have been or will be fully satisfied and shall
specify the time and payment instructions, including the address and tax
identification number of each payee, of the Escrow Fund, including with respect
to placement fees that may be disbursed to the Depositor or to any other
placement agent or selected dealer. The Escrow Agent shall, at the time and in
accordance with the payment instructions specified in the Instructions, deliver
the then Escrow Fund (without interest).

 

(iii)Release of Escrow Fund on Termination of Offering. In the event that the
Escrow Agent shall have received written notice executed by a duly authorized
executive officer of each of the Company and the Depositor indicating that the
Offering has been terminated prior to the Initial Closing and designating a
termination date, the Escrow Agent shall return to each Subscriber, the Purchase
Price (without interest and deduction) delivered by such Subscriber to the
Escrow Agent. The Company and the Depositor shall provide the Escrow Agent with
time and payment instructions, including the address and tax identification
number of each payee, for each Subscriber whose Purchase Price the Escrow Agent
is to deliver pursuant to this Section (but in no case shall the Escrow Agent
deliver such Exercise Price more than three (3) business days following receipt
by the Escrow Agent of such delivery instructions).

 

 3 

 

 

(iv)Return of Escrow Fund on Rejection of Subscription. In the event the Company
determines it is necessary or appropriate to reject the subscription of any
Subscriber for whom the Escrow Agent has received an Escrow Deposit, the Company
shall deliver written notice of such event to the Escrow Agent and the Depositor
which notice shall include the time and payment instructions, including the
address and tax identification number of each payee, for the return to such
Subscriber of the Purchase Price delivered by such Subscriber. The Escrow Agent
shall deliver such funds (without interest and deduction) pursuant to such
written notice.

 

(v)Return of Escrow Fund on Revocation of Subscription. In the event that the
Escrow Agent shall have received written notice executed by a duly authorized
executive officer of each of the Company and the Depositor indicating that any
subscription has been revoked prior to the Initial Closing, pursuant to the
subscription agreement between the Company and the relevant Subscriber, the
Escrow Agent shall return to such revoking Subscriber, the Purchase Price
(without interest and deduction) delivered by such Subscriber to the Escrow
Agent. The Company and the Depositor shall provide the Escrow Agent with time
and payment instructions, including the address and tax identification number of
each payee, for each Subscriber whose Purchase Price the Escrow Agent is to
deliver pursuant to this Section (but in no case shall the Escrow Agent deliver
such Purchase Price more than three (3) business days following receipt by the
Escrow Agent of such delivery instructions).

 

(vi)Delivery Pursuant to Court Order. Notwithstanding any provision contained
herein, upon receipt by the Escrow Agent of a final and non-appealable judgment,
order, decree or award of a court of competent jurisdiction (a “Court Order”),
the Escrow Agent shall deliver the Escrow Fund in accordance with the Court
Order. Any Court Order shall be accompanied by an opinion of counsel for the
party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.

 

Upon delivery of the Escrow Fund by the Escrow Agent (i) to the Company
following the Initial Closing, if there are to be no Subsequent Closings, (ii)
to the Company following the final Subsequent Closing, or (iii) to the
Subscribers upon termination of the Offering prior to the Initial Closing, as
the case may be, and in each case notice of termination of the Offering having
been delivered by the Company and the Depositor to the Escrow Agent, this Escrow
Agreement shall terminate, subject to the provisions of Section 8.

 

 4 

 

 

5.          Escrow Agent.  The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied. The
Escrow Agent shall have no liability under and no duty to inquire as to the
provisions of any agreement other than this Escrow Agreement. The Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon
any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document. The Escrow
Agent shall have no duty to solicit any payments which may be due it or the
Escrow Fund. The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence or willful
misconduct was the primary cause of any loss to the Company or Depositor. The
Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through agents or attorneys (and shall be liable only for
the careful selection of any such agent or attorney) and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it. The Escrow Agent shall not be liable for anything done, suffered or omitted
in good faith by it in accordance with the advice or opinion of any such
counsel, accountants or other skilled persons. In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be directed otherwise in
writing by all of the other parties hereto or by a final order or judgment of a
court of competent jurisdiction. Anything in this Escrow Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

6.          Succession.  The Escrow Agent may resign and be discharged from its
duties or obligations hereunder by giving ten (10) Business Days (as defined
below) advance notice in writing of such resignation to the other parties hereto
specifying a date when such resignation shall take effect. The Escrow Agent
shall have the right to withhold an amount equal to any amount due and owing to
the Escrow Agent, plus any costs and expenses the Escrow Agent shall reasonably
believe may be incurred by the Escrow Agent in connection with the termination
of the Escrow Agreement. Any corporation or association into which the Escrow
Agent may be merged or converted or with which it may be consolidated shall be
the Escrow Agent under this Escrow Agreement without further act.

 

7.          Fees.  The Company agrees to (i) pay the Escrow Agent upon the
Closing and from time to time thereafter reasonable compensation for the
services to be rendered hereunder, which unless otherwise agreed in writing
shall be as described in Schedule 4 hereto, and (ii) pay or reimburse the Escrow
Agent upon request for all expenses, disbursements and advances, including
reasonable attorney’s fees and expenses, incurred or made by it in connection
with the preparation, execution, performance, delivery, modification and
termination of this Escrow Agreement. The Escrow Agent is authorized to deduct
such fees from the Escrow Fund at the time of the Initial Closing without prior
authorization from the Company or the Depositor. In the event that the Offering
is terminated prior to the Initial Closing, the Company agrees to pay the Escrow
Agent the Review Fee and the Acceptance Fee as described in Schedule 4 hereto.

 

 5 

 

 

8.          Indemnity.  The Company shall indemnify and save harmless the Escrow
Agent and its directors, officers, agents and employees (the “indemnitees”) from
all loss, liability or expense (including the reasonable fees and expenses of in
house or outside counsel) arising out of or in connection with (i) the Escrow
Agent’s execution and performance of this Escrow Agreement, except in the case
of any indemnitee to the extent that such loss, liability or expense is due to
the gross negligence or willful misconduct of such indemnitee, or (ii) its
following any instructions or other directions from the Company and/or the
Depositor, except to the extent that (x) its following any such instruction or
direction is in violation of the terms hereof or (y) such loss, liability or
expense is due to the gross negligence or willful misconduct of a Depositor, in
which case such Depositor shall be the indemnifying party hereunder. The parties
hereto acknowledge that the foregoing indemnities shall survive the resignation
or removal of the Escrow Agent or the termination of this Escrow Agreement.

 

9.          TINs.  The Company and the Depositor each represent that its correct
TIN assigned by the Internal Revenue Service or any other taxing authority is
set forth in Schedule 1 hereto. No interest shall be payable under the Escrow
Agreement. Unless otherwise indicated in writing by the Company and the
Depositor, no taxes or other withholdings are required to be made under
applicable law or otherwise with respect to any payment to be made by Escrow
Agent. All documentation necessary to support a claim of exemption or reduction
in such taxes or other withholdings has been timely collected by Company and the
Depositor and copies will be provided to Escrow Agent promptly upon a request
therefor. Unless otherwise agreed to in writing by Escrow Agent, all tax returns
required to be filed with the IRS and any other taxing authority as required by
law with respect to payments made hereunder shall be timely filed and prepared
by Company and/or the Depositor, as applicable, including but not limited to any
applicable reporting or withholding pursuant to the Foreign Account Tax
Compliance Act (“FATCA”).  The parties hereto acknowledge and agree that the
Escrow Agent shall have no responsibility for the preparation and/or filing of
any tax return or any applicable FATCA reporting with respect to the Escrow
Fund.    The Escrow Agent shall withhold any taxes it deems appropriate,
including but not limited to required withholding in the absence of proper tax
documentation, and shall remit such taxes to the appropriate authorities as it
determines may be required by any law or regulation in effect at the time of the
distribution..

 

10.         Notices.  All communications hereunder shall be in writing and shall
be deemed to be duly given and received:

 

(i)upon delivery if delivered personally or upon confirmed transmittal if by
facsimile;

 

(ii)on the next Business Day (as defined herein) if sent by overnight courier;
or

 

(iii)four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 hereto or at such other address as any party hereto may have
furnished to the other parties in writing by registered mail, return receipt
requested.

 

 6 

 

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given on the date received by the Escrow Agent. In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate. “Business Day” shall mean any day other than
a Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth on Schedule 1 hereto is authorized or required by law
or executive order to remain closed.

 

11.         Security Procedures.  In the event funds transfer instructions are
given (other than in writing at the time of execution of this Escrow Agreement),
whether in writing, by telecopier or otherwise, the Escrow Agent is authorized
to seek confirmation of such instructions by telephone call-back to the person
or persons designated on Schedule 3 hereto, and the Escrow Agent may rely upon
the confirmation of anyone purporting to be the person or persons so designated.
The persons and telephone numbers for call-backs may be changed only in a
writing actually received and acknowledged by the Escrow Agent. The Escrow Agent
and the beneficiary’s bank in any funds transfer may rely solely upon any
account numbers or similar identifying numbers provided by the Company or the
Depositor to identify (i) the beneficiary, (ii) the beneficiary’s bank, or (iii)
an intermediary bank. The Escrow Agent may apply any of the escrowed funds for
any payment order it executes using any such identifying number, even where its
use may result in a person other than the beneficiary being paid, or the
transfer of funds to a bank other than the beneficiary’s bank or an intermediary
bank designated. The parties to this Escrow Agreement acknowledge that these
security procedures are commercially reasonable.

 

12.         Miscellaneous.  The provisions of this Escrow Agreement may be
waived, altered, amended or supplemented, in whole or in part, only by a writing
signed by all of the parties hereto. Neither this Escrow Agreement nor any right
or interest hereunder may be assigned in whole or in part by any party, except
as provided in Section 6, without the prior consent of the other parties, which
consent shall not be unreasonably withheld. This Escrow Agreement shall be
governed by and construed under the laws of the State of Delaware. Each party
hereto irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to service of
process by mail or in any other manner permitted by applicable law and consents
to the jurisdiction of the courts located in the State of Delaware. The parties
further hereby waive any right to a trial by jury with respect to any lawsuit or
judicial proceeding arising or relating to this Escrow Agreement. No party to
this Escrow Agreement is liable to any other party for losses due to, or if it
is unable to perform its obligations under the terms of this Escrow Agreement
because of, acts of God, fire, floods, strikes, equipment or transmission
failure, or other causes reasonably beyond its control. This Escrow Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Escrow
Agreement as of the date set forth in Schedule 1.

 

  Delaware Trust Company   as Escrow Agent         By: /s/ Alan R. Halpern  
Name:   Alan R. Halpern   Title: Vice President         COMPANY:       ENUMERAL
BIOMEDICAL HOLDINGS, INC.       By: /s/ Kevin G. Sarney   Name:   Kevin G.
Sarney     Title: VP of Finance, Chief Accounting Officer       DEPOSITOR:      
  KATALYST SECURITIES LLC         By: /s/ Michael A. Silverman   Name: Michael
A. Silverman   Title: Managing Director

 

 

 

 

Schedule 1

 

Effective Date: July 7, 2016     Name of Company: Enumeral Biomedical Holdings,
Inc.     Company Notice Address: 200 Cambridge Park Drive, Suite 2000  
Cambridge, MA 02140     Facsimile: 617-945-9148     Company TIN: 99-0376434    
With a copy to: Duane Morris LLP   1540 Broadway   New York, NY 10036   Attn:
Michael D. Schwamm     Facsimile: 212 208 4451     Name of Depositor:      
Depositor: Katalyst Securities LLC   1330 Avenue of the Americas, 14th Floor  
New York, NY 10019   Attn: Michael A. Silverman     Depositor TIN: 23-3071873  
  With a copy to: CKR Law LLP   1330 Avenue of the Americas, 14th Floor   New
York, NY 10019   Attn: Scott Rapfogel     Facsimile: (212) 259-8200       and  
  With a copy to: Barbara J. Glenns, Esq. (which shall not 30 Waterside Plaza,
Suite 25G constitute notice) New York, NY 10010     Facsimile: (212) 689-6578  
  Escrow Deposit: Up to net of $3,500,000, in whole or in parts     Security:
12% Senior Secured Promissory Notes     Purchase Price: 100% (par) per Note

 

 

 

 

Investment:

 

¨Goldman Sachs Financial Square Funds Prime Obligations Fund Service Shares (the
“Share Class”), an institutional money market mutual fund for which the Escrow
Agent serves as shareholder servicing agent and/or custodian or subcustodian.
The parties hereto: (i) acknowledge Escrow Agent’s disclosure of the services
Escrow Agent is providing to and the fees it receives from Goldman Sachs; (ii)
consent to the Escrow Agent’s receipt of these fees in return for providing
shareholder services for the Share Class; and (iii) acknowledge that the Escrow
Agent has provided on or before the date hereof a Goldman Sachs Financial Square
Funds Prime Obligations Fund Service Shares prospectus which discloses, among
other things, the various expenses of the Share Class and the fees to be
received by the Escrow Agent.

 

¨Such other investments as Company, Depositor and Escrow Agent may from time to
time mutually agree upon in a writing executed and delivered by the Company and
the Depositor and accepted by the Escrow Agent.

 

xThe funds shall not be invested.

 

Escrow Agent notice address:

 

  Delaware Trust Company   2711 Centerville Road   One Little Falls Centre  
Wilmington, DE  19808   Attention:  Alan R. Halpern   Fax No.:  302-636-8666

 

Escrow Agent’s compensation:  See Appended Schedule 4.

 

 

 

 

Schedule 2

 

Wire Instructions

 

PNC Bank

300 Delaware Avenue

Wilmington DE 19899

ABA# 031100089

SWIFT Code: PNCCUS33

Account Name:  Delaware Trust Company

Account Number:  5605012373

FFC:  ENUMERAL BIOMEDICAL HOLDINGS, INC. Subscription Escrow #2; Account #
79-2702

 

MUST INCLUDE THE SUBSCRIBER’S NAME

 

 

 

 

Schedule 3

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

 

If to Company:

 

  Name   Telephone Number(s)         1. Kevin G. Sarney   617-674-1872        
2. Matthew A. Ebert   617-800-0610

 

If to Depositor:

 

  Name   Telephone Number(s)         1. Michael A. Silverman   917-696-1708    
    2. Barbara J. Glenns   212-689-6153

 

Telephone call-backs may be made to the Company and the Depositor if joint
instructions are required pursuant to this Escrow Agreement.

 

 

 

 

Schedule 4

 

REVIEW FEE:

 

For initial examination of the Escrow Agreement and all supporting documents.
This is a one-time fee payable upon execution of the agreement.

 

$500.00

 

ACCEPTANCE FEE:

 

For initial services associated with establishing the Escrow Account. This is a
one-time fee payable upon execution of the agreement.

 

$500.00

 

ANNUAL ADMINISTRATION FEE:

 

An annual charge or any portion of a 12-month period thereof. This fee is
payable 45 days after the opening of the Escrow Account or prior to the final
disbursement of the Escrow Fund, whichever event occurs first, and in advance of
the annual anniversary date thereafter. This charge is not prorated for the
first year. There is an additional annual charge of $250.00/subaccount opened.

 

$1,500.00 covering up to 100 deposits. There will be an additional
administration fee of $750.00 for each block of 50 deposits over the initial 100
deposits.

 

TRANSACTION FEES:

 

Wire transfer of fund: $35.00/domestic wire initiated; $50.00/international wire
initiated

 

Checks Cut: $10.00/check cut

 

Securities Purchase (Buy and Sell): $50.00/transaction

 

Returned Check: $30.00/returned item

 

Out-of-pocket expenses, fees and disbursements and services of an unanticipated
or unexpected nature are not included in the above schedule.

 

 



  